       Case 7:08-cv-00177 Document 159 Filed on 12/04/20 in TXSD Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  MCALLEN DIVISION

    UNITED STATES OF AMERICA,          §
                      Plaintiff,       §
                                       §
 v.                                    §        CASE NO. 7:08-CV-177
                                       §
 3.17 ACRES OF LAND, MORE OR           §
 LESS, SITUATED IN STARR COUNTY,       §
 TEXAS; AND JUAN MONTALVO,             §
 ET AL.,                               §
                    Defendants.        §
______________________________________________________________________________

                           JOINT STATUS REPORT
______________________________________________________________________________

         On November 9, 2020, the Court set a deadline for the United States of America

(hereinafter “United States”) to file a status report by December 4, 2020 1. Pursuant to that Order

the United States and Defendants Noelia Montalvo Munoz and Sylvia M. Ramirez hereby inform

the Court as follows:

         1.       At the status conference on October 21, 2019, the Court ratified the United States’

plan to file a joint motion requesting partial judgment for each tract as the issue of just

compensation was resolved, with the joint motion for the final tract requesting a final judgment

for the case in its entirety. On July 27, 2020, the Court entered an Order 2 granting the following:

(1) Amended Joint Motion for Order Establishing Just Compensation for Tracts RGV-RGC-1079

and RGV-RGC-1079E, Granting Possession, and Distributing Funds on Deposit in the Registry of

the Court 3, (2) Joint Motion for Order Establishing Just Compensation, Granting Possession, and




1
  Dkt. No. 154.
2
  Dkt. No. 139.
3
  Dkt. No. 113.


                                               Page 1 of 4
      Case 7:08-cv-00177 Document 159 Filed on 12/04/20 in TXSD Page 2 of 4




Distributing Funds on Deposit in the Registry of the Court as to Tract RGV-RGC-1104 4, and (3)

Joint Motion for Order Establishing Just Compensation, Granting Possession, and Distributing

Funds on Deposit in the Registry of the Court for Tract RGV-RGC-1081 5. As a result, the

following are the only tracts remaining in the case:

                                        Tract RGV-RGC-1082

        1.        The United States and Defendants Jose Ignacio Gutierrez, Ignacio Guerra, III, Myra

Guerra, Omar Guerra, Sara Cecilia Martinez as Executrix for the Estate of Maria Cecilia G.

Martinez, Rosario G. Pope, Celeste G. Narro, and Maria Iris G. Trevino, have a Joint Motion

Establishing Just Compensation, Granting Possession, and Distributing Funds on Deposit in the

Registry of the Court for Tract RGV-RGC-1082, with attached proof of ownership as exhibits,

pending before the Court. 6

                              Tracts RGV-RGC-1077, 1077E, and 1080

          2.      The United States and Defendants Jose Ignacio Gutierrez, Ignacio Guerra, III,

Myra Guerra, Omar Guerra, Sara Cecilia Martinez as Executrix for the Estate of Maria Cecilia G.

Martinez, Rosario G. Pope, Celeste G. Narro, Maria Iris G. Trevino, and Laura G. Sandoval as

Executrix for the Estate of Elisa D. Gutierrez have a Joint Motion Establishing Just Compensation,

Granting Possession, and Distributing Funds on Deposit in the Registry of the Court for Tracts

RGV-RGC-1080, RGV-RGC-1077, and RGV-RGC-1077E, with attached proof of ownership as

exhibits, pending before the Court. 7




4
  Dkt. No. 122.
5
  Dkt. No. 133.
6
  Dkt. No. 158.
7
  Dkt. No. 157.


                                              Page 2 of 4
     Case 7:08-cv-00177 Document 159 Filed on 12/04/20 in TXSD Page 3 of 4




                               Tract RGV-RGC-1078 and 1078E

       3.      On December 3, 2020, counsel for Defendants Noelia Montalvo Munoz and Sylvia

M. Ramirez advised the United States that their clients are grieving the death of their mother which

has prevented them from finalizing settlement negotiations, as such, Defendants Noelia Montalvo

Munoz and Sylvia M. Ramirez are requesting an additional 60 days to consider the United States’

counteroffer from July 27, 2020.

                                         CONCLUSION

       The United States is unopposed to Defendants Noelia Montalvo Munoz and Sylvia M.

Ramirez’s request for additional time. If settlement is not reached within 60 days, a scheduling

order for Tracts RGV-RGC-1078 and RGV-RGC-1078E will be necessary.




                                                      Respectfully submitted,

                                                      RYAN K. PATRICK
                                                      United States Attorney
                                                      Southern District of Texas


                                              By:     s/ Megan Eyes __
                                                      MEGAN EYES
                                                      Assistant United States Attorney
                                                      Southern District of Texas No. 3135118
                                                      Florida Bar No. 0105888
                                                      1701 W. Bus. Hwy. 83, Suite 600
                                                      McAllen, TX 78501
                                                      Telephone: (956) 618-8010
                                                      Facsimile: (956) 618-8016
                                                      E-mail: Megan.Eyes@usdoj.gov
                                                      Attorney in Charge for Plaintiff


                                                      and




                                             Page 3 of 4
     Case 7:08-cv-00177 Document 159 Filed on 12/04/20 in TXSD Page 4 of 4




                                                      s/ N. Joseph Unruh________
                                                      N. JOSEPH UNRUH
                                                      Assistant United States Attorney
                                                      Southern District of Texas No. 1571957
                                                      Texas Bar No. 24075198
                                                      1701 W. Bus. Hwy. 83, Suite 600
                                                      McAllen, TX 78501
                                                      Telephone: (956) 618-8010
                                                      Facsimile: (956) 618-8016
                                                      E-mail: Neil.Unruh@usdoj.gov
                                                      Attorney for Plaintiff


                                                      TEXAS CIVIL RIGHTS PROJECT

                                                      By: s/ Ricardo A. Garza

                                                      Karla M. Vargas
                                                      State Bar No. 24076748
                                                      SDTX Bar No. 3336176
                                                      kvargas@texascivilrightsproject.org
                                                      Attorney-In-Charge for Defendants Noelia
                                                      Montalvo Muñoz and Sylvia Montalvo
                                                      Ramirez

                                                      Ricardo A. Garza
                                                      State Bar No. 24109912
                                                      SDTX Bar No. 3336127
                                                      ricky@texascivilrightsproject.org
                                                      Attorney for Defendants Noelia Montalvo
                                                      Muñoz and Sylvia Montalvo Ramirez


                                    CERTIFICATE OF SERVICE

       I certify that on December 4, 2020, a copy of the foregoing was electronically filed in the

CM/ECF system, which will automatically serve a Notice of Electronic Filing on counsel of

record, and by regular U.S. mail on December 9, 2020, to all pro se Defendants listed in this cause.

                                              By:     s/ N. Joseph Unruh________
                                                      N. JOSEPH UNRUH
                                                      Assistant United States Attorney




                                             Page 4 of 4
